DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Set I:A (claim 2) and Set II:B (claim 15) in the reply filed on 2/11/21 is acknowledged.
                                       Claim Rejections - 35 USC § 112(b)
3.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           In claim 12, “the step of substantially separating…” lacks antecedent basis as there is not previous reference to such step in claim 1.
                                           Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 5-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by State (U.S. Patent No. 2338140).          State discloses a process of brewing comprising placing a desired amount of an infusion material (coffee grounds; considered to be a herb as it is known to have medicinal properties1 and a botanical, in general, as it comes from a plant) and a “proper amount” (i.e. desired amount) of liquid (water) into a chamber (glass chamber) inherently under atmospheric conditions; and applying one pressure cycle within said chamber comprising the steps of heating to increase pressure slightly; removing the chamber from heat and allowing cooling of same which causes sealing of the chamber with the closure of a valve due to the reduction in pressure (“first pressure” of the claim 1) within during cooling; and release of pressure to atmospheric pressure (“second pressure” in claim 1) upon opening and pouring the brewed coffee which is (e.g. page 2, col. 1, line 63 - page 3, col. 1, line 8; claim 7).           State further discloses that pressure in the chamber is reduced about 50% upon cooling which would provide a vacuum pressure reading of about 14.5 inches of mercury or -14.5 inches of mercury which falls within the vacuum pressure range called for in the instant claims.  The pressure value may vary slightly taking into account the slight pressure increase present due to boiling when the chamber is removed from heat.  However, the fall of 50% from a slight increased pressure over atmospheric would clearly fall within said claimed pressure range.         Regarding claim 8, State can also be considered in such manner.  The reduction in pressure or creation of the vacuum in the chamber occurs as cooling and .
          Regarding claim 9, State further discloses that the liquid may be heated prior to placing in the chamber (page 2, col. 1, line 68).          Regarding claim 10, State further discloses heating the liquid to boiling after placing in the chamber (page 2, col. 1, line 70).          Regarding claim 12, State further discloses the use of a filter or strainer to separate the grounds from the coffee brew (e.g. page 2, col. 2, lines 30-40).           It should be noted that although the instant claims only call for at least one cycle of pressure modification, additional cycles would inherently occur during the life of the apparatus due to subsequent preparations of coffee.  Independent claim 1 uses the open language of "comprises" in describing the process steps and is, therefore, open to subsequent steps of adding infusion material and liquid into the chamber for treatment with said additional cycles.
6.        Claims 1, 2, 9, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bishop et al (Published U.S. Application No. 2012/0100275). rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 06022691 (JP).            JP discloses a process for infusing a consumable substance (fat or oil; paragraph 19), comprising mixing a desired amount of an infusion material (e.g. milk sugar; paragraphs 10 and 11) inherently within a receptacle (as the mixture is later heated/stirred; see examples); and applying at least one reduced pressure cycle wherein same comprises reducing pressure (e.g. 70 mm Hg which is about 2.75 in Hg, paragraph 17); and inherently increasing the pressure to atmospheric once the process is finished and/or at the point where the product is used in food preparation.   In order to provide the reduced pressure as claimed, it is further inherent that such mixing and pressure reduction occurs within an area closed to the atmosphere.            Regarding claim 8, as the pressure of the mixture rises in returning to atmospheric, same passes through many “second pressures" including values within the range set forth in claim 8.            Regarding claim 9, the consumable substance is heated prior to contact with the infusion material (paragraph 17).            Regarding claims 10 and 11, heating also occurs during mixing and use of .
Claim Rejections - 35 USC § 103
10.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.       Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over State (U.S. Patent No. 2338140).            As called for in claim 8, it has been set forth above that State may be interpreted such that a first and second pressure both fall within the range of about -2 to about -29 inches of mercury or that the second and third pressures fall within said range.  Although specific pressures other than endpoints of each step (vacuum and return to atmospheric) are not specified, it would have been obvious to one having ordinary skill in the art at the time of the invention to have recognized such additional pressures within said claimed range as a matter of choice.               Claim 11 further calls for the liquid to be maintained within a temperature range  Bishop et al (Published U.S. Application No. 2012/0100275).             Bishop et al is silent regarding the particular degree of vacuum and various pressures employed within said chamber during cycling.  However, such determinations would have been well within the purview of a skilled artisan, and it would have been obvious to one having ordinary skill in the art at the time of the invention to have arrived at such pressure values through routine optimization.              Claim 11 further calls for the liquid to be maintained within a temperature range of about 150°F to about 250°F during said at least one pressure cycle.  Bishop et al is silent regarding such temperatures.  However, again, such determination would have been well within the purview of a skilled artisan, and it would have been further obvious to have arrived at same through routine optimization.  13.          Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al (Published U.S. Application No. 2010/0255163).            Anand et al is silent regarding the particular oil that may be included.  However, cooking oil is notoriously well known and used in many flavoring compositions.  It would have been obvious to one having ordinary skill in the art at the time of the invention to  JP 06022691 (JP).               If it is shown that the process of JP would not inherently provide the infusion material and consumable substance in a chamber, it is notoriously well known to perform such conventional steps as mixing and heating of materials within a receptacle having a chamber particularly during batch treatment of finite amounts, as set forth in the Examples of JP.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided such chamber as a matter of preference of a conventional format for mixing and heating.  rejected under 35 U.S.C. 103 as being unpatentable over JP 06022691 (JP) taken together with Anand et al (see above).              If it is shown that JP does not provide more than one pressure cycle prior to completion of a batch treatment of fat/oil, the following should be noted.  Anand et al teaches that providing multiple cycles of reduced pressure results in a more efficient infusion with material cost savings (e.g. paragraph 12).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have employed such repeated pressure cycles as claimed to provide such benefit as taught by Anand et al.
Double Patenting
16.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
         The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.17.       Claims 1, 2, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8383180.  Claims 1, 2, 12, and 15 fully encompass the scope of claims 1, 9, and 10.  In particular, claim 1 of U.S. Patent No. 8383180 is more specific in describing differently in slightly more detail 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
November 4, 2021










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A Short History of Coffee. 2020.  https://www.herbalremediesadvice.org/history-of-coffee.html